UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period ended March 31, 2014 o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 000-27866 POWERVERDE, INC. (Exact name of Registrant as specified in its charter) Delaware 88-0271109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 420 S. Dixie Highway Suite 4-B Coral Gables, FL33146 (Address of principal executive offices) (305) 666-0024 (Registrant’s telephone number including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. o Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer x Smallerreportingcompany Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 9, 2014 the issuer had 30,000,106 shares of common stock outstanding. Index to Form 10-Q Page PART I FINANCIAL INFORMATION 1 Item1. Condensed Consolidated Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets at March 31, 2014 (Unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2014 and 2013 (Unaudited) 2 Consolidated Statements of Changes in Stockholders’ Deficiency 3 Condensed Consolidated Statements of Cash Flows for the three months Ended March 31, 2014 and 2013 (Unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures about Market Risk 16 Item4. Controls and Procedures 16 PARTII OTHER INFORMATION 18 Item1. Legal Proceedings 18 Item1A. Risk Factors 18 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item3. Defaults upon Senior Securities 18 Item4. (Removed and Reserved) 18 Item5. Other Information 18 Item6. Exhibits 19 SIGNATURES 20 PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (A Development Stage Company) Condensed Consolidated Balance Sheets March 31, 2014 (Unaudited) and December 31, 2013 Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable Employee advances Prepaid expenses and other assets Total Current Assets Property and Equipment Property and equipment, net of accumulated depreciation of $42,616 and $38,616, respectively Other Assets Intellectual Property, net of accumulated amortization of $439,627 and $384,673, respectively Total Assets $ $ Liabilities and Stockholders’ Deficiency Current Liabilities Accounts payable and accrued expenses $ $ Payable to related parties Notes payable to related parties Total Liabilities $ $ Stockholders’ Deficiency Common stock: 100,000,000 common shares authorized, par value $0.0001 per share, 30,000,106 common shares issued and outstanding at March 31, 2014 and 27,600,106 common shares issued and outstanding at December 31, 2013 Additional paid-in capital Treasury stock, 8,550,000 shares at cost ) ) Deficit accumulated in the development stage ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 PowerVerde, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Statements of Operations For the three months ended March 31, 2014 and 2013, and the period from March 9, 2007 (Date of Inception) to March 31, 2014 (Unaudited) Three months ended March 31, Cumulative from inceptionthrough March 31, 2014 Revenue, Net $ $ $ Cost of Goods Sold — — Gross Profit Operating Expenses Research and development General and administrative Goodwill impairment — — Total Operating Expenses Loss from Operations ) ) ) Other Income (Expenses) Interest income — — Interest expense ) ) ) Other income — Total Other Income (Expense) ) ) Loss before Income Taxes ) ) ) Provision for Income Taxes — — — Net Loss $ ) $ ) $ ) Net Loss per Share - Basic and Diluted $ ) $ ) Weighted Average Common Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 PowerVerde, Inc. and Subsidiary (A Development Stage Company) Consolidated Statement of Changes in Stockholders’ Equity For the three months ended March 31, 2014 (Unaudited) Common Shares Common Stock Additional Paid in Capital Treasury Stock Deficit Accumulated during the Development Stage Total Stockholders’ Equity Balances, December 31, 2013 $ $ $ ) $ ) $ ) Sale of common stock at $.10 per share Net loss for the three months ended March 31, 2014 ) ) Balances, March 31, 2014 $ $ $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 PowerVerde, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Statements of Cash Flows For the three months ended March 31, 2014 and 2013, and the period from March 9, 2007 (Date of Inception) to March 31, 2014 (Unaudited) Cumulative from inceptionthrough March 31, 2014 Cash Flows from Operating Activities (Unaudited) Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of discount Stock based compensation — Common stock issued for services — Goodwill impairment — — Warrants issued for services — Warrants issued for settlement — — Gain on re-measurement of derivative liability — ) ) Changes in operating assets and liabilities: Accounts receivable, prepaid expenses and other assets ) Employee advances — ) ) Accounts payable and accrued expenses ) Payable to related parties ) ) Cash Used in Operating Activities ) ) ) Cash Flows From Investing Activities Purchase of property and equipment ) — ) Cash acquired in business acquisition — — Cash Used in Investing Activities ) — ) Cash Flows from Financing Activities Proceeds from issuance of common stock — Proceeds from notes payable to related parties — Payment of line of credit — — ) Payment of note payable to related parties — — ) Purchase of treasury stock — — ) Payment of stock issuance costs — — ) Cash Provided by Financing Activities Net (Decrease) Increase in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period $
